 
[MMC Energy, Inc. Letterhead]


April 4, 2008


Mr. Denis Gagnon
252 West 102 Street
New York, NY 10025


RE: Change in Control and Severance Agreement


Dear Mr. Gagnon:


MMC Energy, Inc. (the “Company”) has determined that appropriate steps should be
taken to reinforce and encourage your continued employment and dedication. In
consideration for you remaining in its employ, the Company and you agree as
follows:


1. TERMINATION OF YOUR EMPLOYMENT IN CONNECTION WITH A QUALIFYING EVENT.
 
In the event of a Qualifying Termination (as defined below), then:
 
(a) subject to your execution and nonrevocation of the release as provided in
Section 5(b) below, the Company shall pay to you a cash amount equal to the
greater of (i) two and one-half times (2.5 times) your annual base salary in
effect immediately prior to the date of your termination of employment or (ii)
$632,500, (and you shall not be entitled to any other severance benefits which
may otherwise be payable to you upon a termination of employment as set forth in
any other agreement between you and the Company or any of its Subsidiaries (as
defined below), if any) (the “Payment”). The Payment shall be payable to you in
accordance with the Company’s normal payroll cycle over the thirty-month period
immediately following the date of such Qualifying Termination; provided,
however, (A) if there shall occur a Change in Control, (1) any portion of the
Payment that is to be paid hereunder but has not yet been paid shall be
accelerated and paid to you as a lump sum within ten days of such Change in
Control and (2) if the relevant Qualifying Event occurs subsequent to a Change
in Control, the Payment shall be payable to you as a lump sum within ten days of
such Qualifying Event and (B) if the relevant Qualifying Event occurs on or
prior to December 31, 2008, the Payment shall be payable to you as a lump sum
within ten days of such Qualifying Event.
 
(b) subject to your execution and nonrevocation of the release as provided in
Section 5(b) below, notwithstanding any provision to the contrary contained in
any plan or agreement evidencing an Equity Award granted to you (other than an
Excluded Agreement) the vesting and/or exercisability of each of your
outstanding Equity Awards shall be accelerated in full, effective as of the date
of your termination of employment; provided, however, that such acceleration of
vesting and/or exercisability shall not apply to any Equity Award where such
acceleration would be contrary to applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
2. TERM
 
(a) The initial term of this Agreement (the “Initial Term”) shall commence on
the date hereof (the “Effective Date”) and shall terminate on the third
anniversary of the Effective Date, except as otherwise provided in Sections 2(b)
and 2(c) below.
 
(b) During the one-year period commencing immediately prior to the expiration of
the Initial Term or any Renewal Term (as defined below) then in effect, the
Compensation Committee of the Board of Directors (the “Committee”) shall
determine, in its sole discretion, whether and for what period, if any, and upon
what terms and conditions (including any modification to the terms and
conditions of this Agreement as then in effect that the Committee shall
determine to be advisable) the Company shall offer to you to extend the term of
this Agreement (any such extension being referred to herein as a “Renewal Term”)
following the expiration of the then-effective Initial Term or Renewal Term as
the case may be. Following its determination, the Committee shall advise you in
writing of the terms and conditions upon which the Company would be willing to
extend the term of this Agreement; provided, however, that if the Committee
fails to so advise you or if you do not accept the terms and conditions upon
which the Company would be willing to extend the term of the Agreement, the
Agreement shall terminate upon the expiration of the Initial Term or Renewal
Term then in effect except as otherwise provided in Section 2(c).
 
(c) Notwithstanding the provisions of Sections 2(a) and 2(b) above, the
then-effective Initial Term or Renewal Term shall automatically be extended in
the event that such term would otherwise expire during the period commencing
upon the first public announcement of a definitive agreement that would result
in a Change in Control (even though still subject to approval of the Company’s
stockholders and other conditions and contingencies) and ending upon the
expiration of the Change in Control Period. Such extension shall be upon the
terms and conditions of this Agreement as then in effect, provided that such
extension of the term of the Agreement shall expire upon the first to occur of
the first public announcement of the termination of such definitive agreement or
the expiration of the Change in Control Period.
 
(d) Notwithstanding the provisions of this Section 2, the obligation of the
Company to make payments or provide benefits pursuant to this Agreement to which
you have acquired a right in accordance with the applicable provisions of this
Agreement prior to the expiration of the then-effective Initial Term or Renewal
Term shall survive the termination of this Agreement until such payments and
benefits have been provided in full.
 
(e) Notwithstanding the provisions of Sections 2(a), 2(b) and 2(c) but subject
to Section 2(d), prior to the occurrence of a Change in Control, this Agreement
shall immediately terminate upon your termination of employment for any reason
other than by the Company without Cause (as defined below) or by you for Good
Reason (as defined below).
 
 
2

--------------------------------------------------------------------------------

 
 
3. SECTION 409A; SECTION 280G.
 
(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date (collectively, “409A Guidance”).
Notwithstanding anything in this Agreement to the contrary, if a payment
obligation under this Agreement arises on account of your separation from
service while you are a “specified employee” (as defined under 409A Guidance),
any payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such separation from service shall accrue with
interest and shall be paid within fifteen (15) days after the end of the
six-month period beginning on the date of such separation from service or, if
earlier, within fifteen (15) days after the appointment of the personal
representative or executor of your estate following your death. For purposes of
the preceding sentence, interest shall accrue at the prime rate of interest plus
five percent (5%), as published in the northeast edition of The Wall Street
Journal on the date of your separation from service. The Company shall consult
with you in good faith regarding the implementation of this Section 3; provided,
that neither the Company nor any of its Subsidiaries, nor any of their
respective directors, employees or representatives shall have any liability to
you with respect to such implementation provided such implementation is done in
good faith. The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to you under this
Agreement. The Company shall not be liable to you for any payment made under
this Agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A of the Code, nor for reporting in good faith any
payment made under this Agreement as an amount includible in gross income under
Section 409A of the Code. For purposes of Section 409A of the Code, the right to
a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. “Termination of employment,”
“resignation,” or words of similar import, as used in this Agreement mean, for
purposes of any payments under this Agreement that are payments of deferred
compensation subject to Section 409A of the Code, your “separation from service”
as defined in Section 409A of the Code.
 
(b)  Certain Additional Payments.
 
(i) Gross-Up Payment Amount. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by the Company to or for your benefit, whether paid, payable, distributed or
distributable pursuant to this Agreement or otherwise would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986 (the
“Code”) (or any successor provision) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to in this Agreement as the “Excise Tax”),
then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after the payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, you retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii) Determinations. All determinations required to be made under this
Section 3, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by an accounting firm of recognized
standing reasonably selected by you (the “Accounting Firm”), which shall provide
detailed supporting calculations to both you and the Company within thirty (30)
business days of the receipt of written notice from you that there has been a
Payment. Any Gross-Up Payment, as determined pursuant to this Section 3, shall
be paid by the Company to you within five (5) days of the receipt of the
Accounting Firm’s determination. All fees and expenses of the Accounting Firm
shall be borne by the Company. Any determination by the Accounting Firm shall be
binding upon you and the Company. As a result of the possible uncertainty in
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments will not
have been made by the Company that should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that you thereafter are required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for your
benefit.
 
(iii) 409A Payment Deadline. In all events and without in any way tolling the
time periods provided for in Section 3(b)(ii) above, the Gross-Up Payment, if
any, including any Underpayment, shall not be made later than the December 31
following your taxable year in which you remit the Excise Tax.
 
4. DEFINITIONS.
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
(a) “Cause” shall be defined as the occurrence of: (i) your conviction for a
felony, excluding convictions associated with traffic violations; (ii) you being
under the influence of drugs or alcohol (other than prescription medicine or
other medically-related drugs to the extent that they are taken in accordance
with their directions) during the performance of your duties under this
Agreement, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of your duties under this
Agreement; or engaging in behavior that would constitute grounds for liability
for harassment (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines or any other applicable state or local regulatory body) or
other egregious conduct that violates laws governing the workplace, (iii) an
egregious and material act of dishonesty (including without limitation theft or
embezzlement) whether or not involving the Company but relating to your business
affairs; (iv) a willful and material violation of any provision of the Company’s
Code of Conduct, Policy Memorandum Concerning Insider Trading or that certain
Assignment of Inventions, Non-Disclosure and Non-Competition Agreement, dated
March 3, 2008, between you and the Company; (v) intentional reckless conduct
that is materially detrimental to the business or reputation of the Company; or
(vi) material and continued failure (other than by reason of Disability) to
carry out reasonably assigned duties or instructions consistent with the title
of Chief Financial Officer (provided that material failure to carry out
reasonably assigned duties shall be deemed to constitute Cause only after a
finding by the Board of Directors of such material failure on your part, which
shall include the specifics giving rise to such failure, and the failure by you
to remedy such material failure within 30 days after delivery of a written
version of such finding to you).
 
 
4

--------------------------------------------------------------------------------

 
 
(b) “Change in Control” means the occurrence of any of the following, provided
that the occurrence also constitutes, within the meaning of 409A Guidance, a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company:
 
(i)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of total fair market value or total voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors;
 
(ii) the Company is party to a merger, consolidation or similar transaction, or
series of related transactions, which results in the holders of the voting
securities of the Company outstanding immediately prior to such transaction(s)
failing to retain immediately after such transaction(s) direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the securities entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such transaction(s);
 
(iii) the sale or disposition of all or substantially all of the Company’s
assets or consummation of any transaction, or series of related transactions,
having similar effect (other than a sale or disposition to one or more
subsidiaries of the Company); or
 
(iv) a change in the composition of the Board over a period of twelve (12)
months or less as a result of which a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
(c) “Change in Control Period” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring twelve (12)
months following the date of the consummation of such Change in Control.
 
(d) “Disability” shall mean your absence from employment for at least ninety
(90) days in any twelve (12) month period as a result of your incapacity due to
mental or physical illness or incapacity, as reasonably determined by the
Company. 
 
 
5

--------------------------------------------------------------------------------

 
 
(e) “Equity Award” means any option, stock appreciation right, restricted stock,
restricted stock unit, performance share or performance unit award or other
award with respect to shares of the capital stock of the Company granted to you
by the Company prior to a Change in Control, including any such award which is
assumed or continued by, or for which a replacement award is substituted by, any
successor to the Company in connection with the Change in Control.
 
(f) “Excluded Agreement” means any written agreement between you and the Company
entered into after the date of this Agreement which expressly disclaims the
operation of Section 1(b) hereof.
 
(g) “Good Reason” shall mean (i) the assignment to you, without your explicit
consent, of duties that are significantly different from, and that result in a
substantial diminution of, your duties on the Effective Date; (ii) the
assignment to you of a title that is different from and subordinate to the title
specified in the definition of Cause above; or (iii) a material breach by the
Company of this Agreement; provided, however, that no diminution of duties,
position or title shall be deemed to occur solely because the Company becomes a
subsidiary of another corporation or entity or because there has been a change
in the reporting hierarchy incident thereto involving you.
 
(h) “Qualifying Termination” shall mean:
 
(i)  the occurrence of a Change in Control and, (A) on or within thirty (30)
days thereafter, your employment is terminated for any reason by the Company or
you or (B) within twelve (12) months thereafter your employment is terminated by
(1) the Company (or its successor) for any reason other than death, disability
or Cause or (2) you for Good Reason; or
 
(ii)  any time prior to the occurrence of any Change in Control, your employment
is terminated by (A) the Company for any reason other than for death, Disability
or Cause or (B) you for Good Reason.
 
(i) “Subsidiaries” shall mean collectively, MMC Energy North America, LLC and
any other current or future direct or indirect subsidiary of such entity or the
Company.
 
5. MISCELLANEOUS.
 
(a) Governing Law. The terms of this Agreement and all rights and obligations of
the parties thereto, including its enforcement, shall be interpreted and
governed by the laws of the State of New York without regard to the principles
of conflicts of laws of the State of New York or those of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of New York.
 
(b) Release. Any and all payments and other benefits to which you may become
entitled under Section 1 are conditioned upon and subject to your execution of,
and not having revoked within any applicable revocation period, a general
release of the Company, its Subsidiaries and their respective directors and
officers, and in the form attached on Annex A hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Entire Agreement; Amendments. The terms contained in this Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior negotiations, representations or
agreements relating thereto whether written or oral. Without in any way limiting
the foregoing, the parties hereby agree that as of the Effective Date, that
certain Employment Agreement, dated as of May 15, 2006, between the Company and
Denis Gagnon is hereby terminated and of no further force or effect; provided,
however, that such termination shall not relieve either party thereto for any
breach of such Employment Agreement occurring prior to its termination. No
amendment or modification of this Agreement shall be valid or binding upon the
parties unless in writing and signed by both parties.
 
(d) Withholding. The Company shall be permitted in its discretion to withhold
from any amounts payable under this Agreement such Federal, state or local taxes
as the Company determines are required to be withheld pursuant to any applicable
law or regulation.
 
(e) No Guarantee of Employment. This Agreement does not and shall not be
construed as a guarantee of continued employment of you by the Company for any
period of time.
 
(f) Headings. The headings of the sections contained in this Agreement are for
convenience of reference only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.
 
(g) Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been given when hand delivered, sent by overnight courier, or mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed, in the case of you, to your address as shown on the
Company’s records, and, in the case of the Company, to its principal office, to
the attention of Chair of the Compensation Committee of the Board of Directors
(with a copy to John E. Depke, DLA Piper US LLP, 1251 Avenue of the Americas,
New York, NY 10020) or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
 
(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original of the party executing the same and
all of which together shall constitute one and the same instrument.
 
(i) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall be binding upon its successors and assigns and may be assigned
by the Company to the successors in interest of the Company. The rights and
obligations of you under this Agreement shall be binding upon your heirs,
legatees, personal representatives, executors or administrators. This Agreement
may not be assigned by you, but any amount owed to you upon your death shall
inure to the benefit of your heirs, legatees, personal representatives,
executors, or administrators.
 
(j) Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
 
7

--------------------------------------------------------------------------------

 
 
(k) Severability. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.
 
[Remainder of Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

        MMC ENERGY, INC.  
   
   
    By:   /s/ Michael Hamilton  

--------------------------------------------------------------------------------

Name: Michael Hamilton  
Title: Chief Executive Officer

 
ACCEPTED AND AGREED TO
as of the first date written above
 
By:  /s/ Denis Gagnon

--------------------------------------------------------------------------------

Denis Gagnon
 
 
9

--------------------------------------------------------------------------------

 


ANNEX A
RELEASE OF CLAIMS


This Release of all Claims (the "Release") is entered into by and between MMC
Energy, Inc. [OR NAME OF ANY SUCCESSOR ENTITY] (the “Company”) and Denis Gagnon
(the “Executive”) and dated as of [INSERT DATE] (the “Effective Date”).


In consideration of the promises set forth in the change in control and
severance agreement between the Executive and the Company, dated as of April 4,
2008 (the “Agreement”), the Executive and the Company (the “Parties”) hereby
agree as follows:


1. Agreement Entitlements. The Executive’s termination of employment shall be
effective as of the Effective Date. Consequently, the Company shall provide the
Executive the post-termination payments and other benefit to which he would not
be entitled under the Agreement, but for the execution of this Release
(capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the Agreement).
 
2. Release of Claims.
 
(a) As used in this Release, the term “claims” shall include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b) The Executive, for and on behalf of himself and his successors, assigns,
legal representatives, heirs, executors and administrators, does hereby remise,
release, absolve and discharge, the Company, its Subsidiaries, all of their
respective successors and assigns, subsidiaries, affiliates and legal
representatives (in their capacities as such), past and present, and all of
their respective directors, officers, shareholders, members, agents, employees,
attorneys, successors, assigns, legal representatives, heirs, executors and
administrators, past and present, and each and every one of them, in their
individual and corporate capacities as such (collectively, the “Releasees”) from
any and all claims which the Executive had, may have had, or now has against the
Company, the Releasees, collectively or any member of the Releasees
individually, for or by reason of any matter, cause or thing whatsoever
including any claim arising out of or attributable to the Executive’s employment
or the termination of the Executive’s employment with the Company, including but
not limited to claims of breach of contract, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any applicable Federal, state
or local law dealing with discrimination based on age, race, sex, national
origin, handicap, religion, disability, sexual preference or any other factor.
This release of claims includes, but is not limited to, all claims arising
under: the Age Discrimination in Employment Act of 1967 (the “ADEA”, a law which
prohibits discrimination on the basis of age); the National Labor Relations Act;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act
of 1990; the Civil Rights Act of 1991; the Employee Retirement Income Security
Act of 1974; the Family Medical Leave Act; the Equal Pay Act; all as amended,
and all other Federal, state and local labor and anti-discrimination laws, the
common law and any other purported restriction on an employer’s right to
terminate the employment of employees. Notwithstanding the foregoing, this
Section 2(b) shall not apply to any claims that arise under or are in connection
with (i) this Release, (ii) employee benefit plans of general applicability in
which the Executive participated as of the date of his termination of
employment, and (iii) the Executive’s rights, if any, to indemnification by the
Company under the articles, by-laws, policies or other agreements or applicable
law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Executive represents that the Executive has not filed or permitted to be
filed against the Releasees, any member of the Releasees individually or the
Releasees collectively, any complaint, charge, claim, suit, action or proceeding
before any local, state or federal court or other body (each individually, a
“Proceeding”). The Executive further represents that the Executive is not aware
of any basis on which such a Proceeding could reasonably be instituted. The
Executive covenants and agrees that the Executive will not initiate or cause to
be initiated on the Executive’s behalf any Proceeding at any time hereafter with
respect to the subject matter of this Release and claims release pursuant to
this Release (including, without limitation, any claims relating to the
termination of the Executive’s employment), except as may be necessary to
enforce this Release, to obtain benefits described in or granted under this
Release, to seek a determination of the validity of the waiver of the
Executive’s rights under the ADEA or as required by law. Except as otherwise
provided in the preceding sentence, the Executive will not voluntarily
participate in any judicial proceeding of any nature or description against the
Releasees, any member of the Releasees individually or the Releasees
collectively as of the Effective Date. The Executive waives any right the
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that, by executing this Release, the Executive will be limiting the
Executive’s right to pursue certain claims and the availability of certain
remedies the Executive may have against the Releasees, any member of the
Releasees individually or the Releasees collectively. Notwithstanding the above,
nothing in this Section 2(c) shall prevent the Executive from initiating or
participating in an investigation or proceeding conducted by the EEOC.
 
3. Time to Consider. The Executive acknowledges that he has been advised that he
has twenty-one (21) days from the date of receipt of this Release to consider
all the provisions of this Release and he does hereby knowingly and voluntarily
waive said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
HE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS
IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE
IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST
ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 2 OF THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.
 
4. Revocation. The Executive hereby acknowledges and understands that the
Executive shall have seven (7) days from the date of his execution of this
Release to revoke this Release and that neither the Company nor any other person
is obligated to provide any post-employment benefits to the Executive pursuant
to Section 1 until eight (8) days have passed since the Executive’s signing of
this Release without the Executive having revoked this Release, in which event
the Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight (8) day period, consistent with the terms of the
Release. If the Executive revokes this Release, the Executive will be deemed not
to have accepted the terms of this Release, and no action will be required of
the Company under any section of this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Availability of Relief. In the event that the Executive fails to abide by any
of the terms of this Release, including but not limited to Section 2 of this
Release, the Company may, in addition to any other legal, monetary or equitable
remedies it may have, terminate any portion of the payments that are
subsequently due pursuant to Section 1, if any, without waiving the release
granted to the Releasees herein.
 
6. Miscellaneous.
 
(a) Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the notice provisions contained in Section
5(g) of the Agreement.
 
(b) Successors. This Release shall be binding upon and inure to the benefit of
the Parties, their respective heirs, successors and assigns.
 
(c) Taxes. The Company shall withhold from any amounts payable under this
Release such taxes as may be required to be withheld pursuant to any applicable
law or regulation.
 
(d) Severability. In the event that any provision of this Release is determined
to be invalid or unenforceable, the remaining terms and conditions of this
Release shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
 
(e) Non-Admission. Nothing contained in this Release shall be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive or on the part of the Company.
 
(f) Non-Waiver. A failure of either the Executive or any of the Releasees to
insist on strict compliance with any provision of this Release shall not be
deemed a waiver of such provision or any other provision hereof.
 
(g) Governing Law. The validity, interpretations, construction and performance
of this Release shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles.
 
(h) Headings. The headings of the sections contained in this Release are for
convenience of reference only and shall not be deemed to control or affect the
meaning or construction of any provision of this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Counterparts. This Release may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each party hereto confirms that any
facsimile copy of such party’s executed counterpart of this Release (or its
signature page thereof) shall be deemed to be an executed original thereof.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand as of
the date first written above.
 

     

--------------------------------------------------------------------------------

Denis Gagnon

 
 
 

--------------------------------------------------------------------------------

 
 